Garoutte, J., concurring.
The record presented to us in this case contains no evidence whatever indicating defendant’s guilt. And whenever a defendant appeals to this court upon the ground that the evidence is insufficient to support the verdict, we must assume that all material evidence introduced before the jury is in the record.
Section 1944 of the Code of Civil Procedure provides: “Evidence respecting the handwriting may also be given by a comparison made by the witness, or the jury, with writings admitted or treated as genuine by the party against whom the evidence is offered of proved to be genuine to the satisfaction of the judge.” In line with the principle declared in this section the people introduced the genuine handwriting of the defendant before the jury, for the purpose of comparison with the handwriting in which the altered returns were made. We have not before us either a fac-simile of the genuine handwriting of the defendant, or of the altered returns. Neither have we the original writings which might well have been brought here for inspection under the rules of court. This evidence not being before us in any form, it must be assumed that it failed to establish defendant’s guilt, and for that reason was deemed immaterial by the people in the preparation of the record on appeal.
*155Section 32 of the purity of elections act provides: “A person offending against any provision of sections * * * of this act is a competent witness against another person so offending, and may be compelled to attend and testify upon any trial, hearing, proceeding, or lawful investigation or judicial proceeding, in the same manner as any other person. But the testimony so given shall not be used in any prosecution or proceeding, civil or criminal, against the person so testifying. A person so testifying shall not thereafter be liable to indictment by presentment or information, nor to prosecution or punishment for the offense with reference to which his testimony was given, and may plead or prove the giving of testimony accordingly in bar of such indictment, information, or prosecution.” It is now claimed that the defendant, relying upon the aforesaid provisions of law, is exempt from prosecution, inasmuch as he gave testimony before the board of election commissioners at a hearing held by that body for the investigation of these alleged election frauds. The hearing, proceeding or investigation, mentioned in this section, must be a lawful one, that is, one authorized by law. And the attorney general insists that the board of election commissioners had no authority under the law to carry on such an investigation as was being conducted when this defendant made the aforesaid statements. I agree with his position. The board of election commissioners is purely a creature of the statute, and it may only do those things which the statute says it may do. The examination carried on by it was in excess of and beyond its power, and defendant cannot, therefore, invoke the exemption provided by section 32 of the act.
I concur in the reversal of the judgment and order.